DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 3/24/21.
Specification
The disclosure is objected to because of the following informalities: Although the newly added claim limitations are supported by the original disclosure (see Figs), the specification should provide written support for all claimed limitations.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the term “suction inlet holes” is indefinite, as it is unclear whether or not the term is intended to refer back to the previously recited “suction inlets” 
Regarding claim 18, the term “the arc shape of the tube” lacks antecedent basis in the claims. Clarification is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (FR 2952525), as evidenced by its machine translation, in view of Ellenbecker (US 6309218 B1) in view of Smith (US 2507938).
Regarding claim 1, Mackenzie discloses a dental tool (see Figs. 3-4) comprising: a tube (12) extending through an arc shape; a first bend (e.g. bend forming 14/16) in each end of the arch shape of the tube, (the first bends forming) tube extension portions (14/16) extending from each first bend on each end thereof; and suction inlet holes (24) formed at least in one of the tube extension portions (see citations below).  
Regarding claim 12, Mackenzie discloses a dental tool (see Figs. 3-4) comprising: a tooth clamp including a connector (34) having a tooth engaging member (36/38) on each end thereof; a tooth space formed between facing ends of the tooth engaging members (e.g. space there between); and a tube (12) extending from adjacent a first one of the tooth engaging members along the connector and terminating adjacent a second one of the tooth engaging members; a first bend in each end of the arc shape of the tube (e.g. bend forming/at 14/16); tube extensions portions (14/16) extending from each first bend on each end thereof; and one or more suction inlets (24) formed in each of the tube extension portions; wherein the tooth engaging members are resiliently separable to resiliently expand the tooth space, permitting the tooth clamp to 
Regarding claim 18, Mackenzie discloses an oral rubber dam clamp (clamp capable of being used with a rubber dam), comprising: a connector (34), extending in an arc shape (see Figs. 3-4), having a tooth engaging member on each end thereof (36/38); a tooth space formed between facing ends of the tooth engaging members (e.g. space there between); a tube (12) extending from adjacent a first one of the tooth engaging members, along the connector and terminating adjacent a second one of tooth engaging members; a first bend in each of the arc shape of the tube (e.g. bend forming/at 14/16); tube extension portions (14/16) extending from ach first bend on each end thereof; and one or more suction inlets (24) formed at least in one of the tube extension portions, wherein the tooth engaging members are resiliently separable to resiliently expand the tooth space, permitting the tooth clamp to be secured to opposite sides of a tooth (capable of being used as such; see abstract, and machine translation, pages 3-4; specifically page 4, paragraphs 1-2).  
Mackenzie further discloses wherein suction inlet holes are formed in each of the tube extension portions (see Figs. 3-4; per claim 3); wherein the dental tool is a tooth clamp (see citations above and Figs. 3-4; per claim 4); wherein the tooth clamp is an oral rubber dam clamp (capable of being used with an oral rubber dam clamp; per claim 5); wherein the clamp is formed of a plastic material (see citations above; per claim 6); wherein the clamp includes a connector (34) formed along a bottom portion of the tube (see Figs. 3-4; per claim 7); further comprising tooth engaging members (36/38) at each end of the connector (per claim 8); further comprising a tooth space formed between 
Ellenbecker, however, teaches a dental tool comprising a tooth clamp (10) having suction tubes (18/19) which have suction inlet holes (46) which are angled in multiple directions, including angled inward from vertical toward the arc shape of the clamp and suction tube (see Figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the location of the suction inlet holes in the device of Mackenzie to include angling the holes inward from vertical towards the arc shape of the tube/clamp, as taught Ellenbecker, as such modification would merely involve a rearrangement of known parts of a device, which 
Mackenzie/Ellenbecker, as combined above, suggests wherein an end of the tube extension portion can be bent upwards (22, see page 3, paragraph 3, Mackenzie), but does not explicitly teach a second bend at each end of the tube extension portions, the tube terminating with ends pointed away from each other as required.  
Smith, however, teaches a dental tool/tooth clamp/rubber dam clamp (capable of being used therewith; see Figs. 1-3 and 6), wherein horizontal tube extension portions (21) of a suction device each comprise a [second] bend (23; upwards) at the end of the extension portion as required.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Mackenzie/Ellenbecker to include Smith’s bent portions at the end of each horizontal tube extension portions, as such modification would merely involve a rearrangement and duplication of known parts of a device, which has been held to be within the skill or the ordinary artisan (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), and since such arrangement would improve patient comfort and allow the device to be universally used on either side of the mouth.  It is noted that should the device of Mackenzie/Ellenbecker be modified with the teachings of Smith, as combined above, the tube extension portions (14/16) of Mackenzie would both include an additional tube (similar to Mackenzie 22) but with a bend at the end thereof (as shown in Smith); thereby forming a second bend at each of the tube extension portions.  Additionally, in the modified device of Mackenzie/Ellenbecker/Smith, as combined above, the tube would terminate with ends pointed away from each other as required nd bent end of tube extension Mackenzie 14) as compared to a distally facing end of opposite tube extension (for example distal facing end of tube extension 16)).  
Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Briefly, Applicant argues that it would not have been obvious to modify the device of Mackenzie to include the two second bent ends as taught by Smith because such modification would allegedly destroy the operation of Mackenzie, since both extension portions (14/16) would need to be open to receive the second tube.  However, the Examiner does not find such arguments persuasive as Applicant has not provided any reasons, rationale or examples of why opening the ends of both tube extension portions would not allow the device to function or would change the principle operation thereof.  Indeed, in the proposed modification, one side could be fitted with the suction tube, while the other side is left open (merely providing another suction opening), or tubes could be applied simultaneously to both side, suction still being provided in either case.  The suction through the apertures would still occur in both cases.  Such a modification would allow for easier universal placement on either side of the mouth, as stated and explained above.  Further, Applicant argues that the modified device does not have ends facing different directions, however the Examiner does not find such arguments .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US2021/0000570 teaches a similar tooth clamp with suction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772